DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on February 11, 2022 has been approved.


Response to Amendment
Acknowledgement is made of the amendment filed February 11, 2021.  Claims 1-4 and 6-9 remain pending in the application.  
Claims 1 and 6 are currently amended.  
Claims 5 and 10 have been canceled.
No claims are new.

Response to Arguments
	Double Patenting rejections
Applicant’s arguments, see REMARKS, filed February 11, 2022, with respect to claims 1-10  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Nos. 10277443,  10484221, 10972325 have been fully considered and are persuasive.  The double patenting rejections of claims 1-10 have been withdrawn in view of the Terminal Disclaimer filed February 11, 2022 which has been approved. 


Claim rejections under 35 U.S.C. 103
Applicant’s arguments, see REMARKS, filed February 08, 2018, with respect to claims 1-9 and 16-20 rejected under 35 USC § 103(a) as being unpatentable over Xu et al. (US 2009/0046800 A1) in view of Kim et al. (US 2008/0125051 A1), have been fully considered, but they are not persuasive. The examiner has thoroughly reviewed the applicant’s arguments, however, firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.
	The applicant is reminded that the examiner is entitled to give the broadest reasonable interpretation to the language of the claim.  A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended.
	The applicant is reminded that the rejection is made based on the entire content of the cited prior art.  

(1) Applicant’s arguments: “However, Kim merely describes that the base sequence bv(k), as shown in Equation 1, i.e., 

    PNG
    media_image1.png
    119
    473
    media_image1.png
    Greyscale

can be calculated using "a length of a sequence" and "a total frequency resource." Kim does not teach or suggest in paragraph [0031] or elsewhere, the particular subject-matter of claim 5, i.e., that "a first index of the first sequence in the upper portion of the sub-carrier corresponds to a first index of the second sequence in the lower portion of the sub-carrier," now recited in claim 1. 



Examiner’s response:
	The combination of Kim and Hayashi discloses “wherein a first index of the first sequence in the upper portion of the sub-carrier corresponds to a first index of the second sequence in the lower portion of the sub-carrier,” as recited in amended claims 1 and 6. 
For convenient referencing, Applicant’s FIG. 4 is shown below on the left and FIG. 2 of Kim is shown below on the right.


    PNG
    media_image2.png
    324
    483
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    509
    375
    media_image3.png
    Greyscale

                                                                                                                                                                                                        
In an Examiner-initiated interview held on Friday, March 04, 2022, attorney Hui Zhang pointed to FIG. 4 of applicant’s Drawings as support for “wherein a first index [FIG. 4, block 401, bu(0)] of the first sequence [FIG. 4, block 401, bu(0) – bu(3)] in the upper portion of the sub-carrier [FIG. 4, block 401, see that the first sequence is in an upper portion of the subcarrier] corresponds to a first index [FIG. 4, block 401, Mu(0)] of the second sequence [FIG. 4, block 401, Mu(0) – Mu(3)] in the lower portion of the sub-carrier [FIG. 4, block 401, see that the second sequence is in a lower portion of the subcarrier]. 
According to Oxford Languages dictionary, the verb “correspond” means “have a close similarity; match or agree almost exactly.” From FIG. 4, one can see that bu(0) corresponds to Mu(0).
Likewise, FIG. 2 of Kim shows bv(0) as the first index in a base sequence [bv(0)-bv(Np-1)] and bv*(0) as the first index of the modified sequence [b*v(0)-b*v(Np-1)]. One can see that, just as in FIG. 4 of v(0) corresponds to bv*(0). Therefore, Kim discloses “wherein a first index [FIG. 2, bv(0)] of the first sequence [FIG. 2 , 201)] corresponds to a first index [b*v(0)] of the second sequence [FIG. 2, 202 ].”
	Furthermore, paragraph [0034] of Kim discloses, “Also, as illustrated in FIG. 2, the synchronization pattern generated according to the first example embodiment of the present invention may assign bv*(k) 202  generated by conjugating (‘*’) the base sequence bv(k) 201 as a modified sequence cv(k) to a lower sub-carrier for transmitting the synchronization channel.”
Nevertheless, Kim may not specifically disclose wherein the first sequence is allocated into “an upper portion of the sub-carrier” and the second sequence is allocated into a “lower portion of the sub-carrier.”
However, Hayashi discloses wherein the first sequence is allocated into an upper portion of the sub-carrier and the second sequence is allocated into a lower portion of the sub-carrier (see Hayashi, FIG. 3 and paragraph [0070]; “The next elements of the sequence are allocated to the subsequent subcarriers until the end of the frequency band is reached.”).
It would have been obvious to one of ordinary skill in the art at the time the present invention was made to modify the invention of Kim as taught by Hayashi such that wherein the first sequence is allocated into an upper portion of the sub-carrier and the second sequence is allocated into a lower portion of the sub-carrier, thus allowing increased flexibility, reduced complexity, reduced resource demand, reduced cell search/detection/acquisition delay, improved suitability for operation with different bandwidths and/or improved performance (see Hayashi, paragraph [0012]).
	Thus, the combination of Kim and Hayashi teaches “wherein a first index of the first sequence in the upper portion of the sub-carrier corresponds to a first index of the second sequence in the lower portion of the sub-carrier,” as recited in claims 1 and 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (WO 2009/136753 A2) in view of Hayashi et al. (US 2009/0060003 A1).

Note: For the purpose of this rejection, the English language translation of Kim (which is EP 2 293 506 A2) is being cited.

	Regarding claim 1: 
As shown in FIGS. 1-11, Kim discloses communication method, the method comprising: 
identifying a first sequence (Kim, paragraph [0017]; “a sequence generator 101 generates a base sequence for obtaining symbol synchronization”); 
identifying a second sequence derived from the first sequence (Kim, paragraph [0017]; “a Pattern Generator in FIG. 1 102 generates a modified sequence based on the base sequence and combines the modified sequence and the base sequence to generate a synchronization pattern”); and 
allocating the first sequence and the second sequence into a sub-carrier (Kim, FIG. 2, base sequence 201 and modified sequence 202 and pagagraph [0030] and [0032]; “As illustrated in FIG. 2, the synchronization pattern generated according to a first example embodiment of the present invention may assign a Zadoff-Chu (ZC) sequence bV(k) having NP as a prime number, as a base sequence bV(k) 201, to an upper sub-carrier for transmitting a synchronization channel.”), 
wherein a ratio of the first sequence and the second sequence allocated in the sub-carrier is 1:1 (Kim, paragraph [0020]; “As an example the synchronization pattern generator 102 may set the ratio between the base sequence and the modified sequence included in the synchronization pattern to 1:1”). 
wherein a first index [FIG. 2, bv(0)] of the first sequence [FIG. 2 , 201)] corresponds to a first index [b*v(0)]  of the second sequence [FIG. 2, 202 ] (see Kim, paragraph [0031] “In this instance, V indicates a sequence index, NP indicates a length of a sequence for obtaining symbol synchronization, and N indicates a total frequency resource used by the synchronization channel.”).

Kim may not specifically disclose wherein the first sequence is allocated into an upper portion of the sub-carrier and the second sequence is allocated into a lower portion of the sub-carrier.
However, Hayashi discloses wherein the first sequence is allocated into an upper portion of the sub-carrier and the second sequence is allocated into a lower portion of the sub-carrier (see Hayashi, FIG. 3 and paragraph [0070]; “The next elements of the sequence are allocated to the subsequent subcarriers until the end of the frequency band is reached.”).
It would have been obvious to one of ordinary skill in the art at the time the present invention was made to modify the invention of Kim as taught by Hayashi such that wherein the first sequence is allocated into an upper portion of the sub-carrier and the second sequence is allocated into a lower portion of the sub-carrier, thus allowing increased flexibility, reduced complexity, reduced resource demand, reduced cell search/detection/acquisition delay, improved suitability for operation with different bandwidths and/or improved performance (see Hayashi, paragraph [0012]).

	Regarding claim 2: 
The combination of Kim and Hayashi discloses the method of claim 1, wherein the second sequence is determined by applying -1 into the first sequence (see Kim paragraph [0024]; “As an example, the synchronization pattern, generator 102 may perform complex-conjugation of an element of the base sequence to generate the modified sequence, may multiply the element of the base sequence by ‘-1’ to generate the modified sequence, and may multiply the element of the complex-conjugated base sequence by -1 to generate the modified sequence”).



Regarding claim 3: 
The combination of Kim and Hayashi discloses communication method of claim 1, wherein the second sequence is determined by applying complex conjugation into the first sequence (see Kim paragraph [0024]; “As an example, the synchronization pattern, generator 102 may perform complex-conjugation of an element of the base sequence to generate the modified sequence, may multiply the element of the base sequence by ‘-1’ to generate the modified sequence, and may multiply the element of the complex-conjugated base sequence by -1 to generate the modified sequence”).

	Regarding claim 4: 
The combination of Kim and Hayashi discloses the communication method of claim 1, wherein the first sequence is allocated sequentially into the upper portion of the sub-carrier, and the second sequence is allocated sequentially into the lower portion of the sub-carrier (see Hayashi, FIG. 3 and paragraph [0070]; “The next elements of the sequence are allocated to the subsequent subcarriers until the end of the frequency band is reached.”).

Regarding claim 6: 
As shown in FIGS. 1-11, Kim discloses a communication method, the method comprising: 
identifying a first sequence (Kim, paragraph [0017]; “a sequence generator 101 generates a base sequence for obtaining symbol synchronization”); 
identifying a second sequence derived from the first sequence (Kim, paragraph [0017]; “a Pattern Generator in FIG. 1 102 generates a modified sequence based on the base sequence and combines the modified sequence and the base sequence to generate a synchronization pattern”); and 
allocating the first sequence and the second sequence into a sub-carrier (Kim, FIG. 2, base sequence 201 and modified sequence 202 and pagagraph [0030] and [0032]; “As illustrated in FIG. 2, the synchronization pattern generated according to a first example embodiment of the present invention may assign a Zadoff-Chu (ZC) sequence bV(k) having NP as a prime number, as a base sequence bV(k) 201, to an upper sub-carrier for transmitting a synchronization channel.”), 
wherein a ratio of the first sequence and the second sequence allocated in the sub-carrier is 1:1 (Kim, paragraph [0020]; “As an example the synchronization pattern generator 102 may set the ratio between the base sequence and the modified sequence included in the synchronization pattern to 1:1”), 
wherein a first index [FIG. 2, bv(0)] of the first sequence [FIG. 2 , 201)] corresponds to a first index [b*v(0)]  of the second sequence [FIG. 2, 202 ] (see Kim, paragraph [0031] “In this instance, V indicates a sequence index, NP indicates a length of a sequence for obtaining symbol synchronization, and N indicates a total frequency resource used by the synchronization channel.”).

Kim may not specifically disclose wherein the first sequence is allocated into an upper portion of the sub-carrier and the second sequence is allocated into a lower portion of the sub-carrier.
However, Hayashi discloses wherein the first sequence is allocated into an upper portion of the sub-carrier and the second sequence is allocated into a lower portion of the sub-carrier (see Hayashi, FIG. 3 and paragraph [0070]; “The next elements of the sequence are allocated to the subsequent subcarriers until the end of the frequency band is reached.”).
It would have been obvious to one of ordinary skill in the art at the time the present invention was made to modify the invention of Kim as taught by Hayashi such that wherein the first sequence is allocated into an upper portion of the sub-carrier and the second sequence is allocated into a lower portion of the sub-carrier, thus allowing increased flexibility, reduced complexity, reduced resource 
Regarding claim 7: 
The combination of Kim and Hayashi discloses the communication method of claim 6, wherein the second sequence is determined by applying -1 into the first sequence (see Kim paragraph [0024]; “As an example, the synchronization pattern, generator 102 may perform complex-conjugation of an element of the base sequence to generate the modified sequence, may multiply the element of the base sequence by ‘-1’ to generate the modified sequence, and may multiply the element of the complex-conjugated base sequence by -1 to generate the modified sequence”).

	Regarding claim 8: 
The combination of Kim and Hayashi discloses the communication method of claim 6, wherein the second sequence is determined by applying complex conjugation into the first sequence (see Kim paragraph [0024]; “As an example, the synchronization pattern, generator 102 may perform complex-conjugation of an element of the base sequence to generate the modified sequence, may multiply the element of the base sequence by ‘-1’ to generate the modified sequence, and may multiply the element of the complex-conjugated base sequence by -1 to generate the modified sequence”).

	Regarding claim 9: 
The combination of Kim and Hayashi discloses the communication method of claim 6, wherein the first sequence is allocated sequentially into the upper portion of the sub-carrier, and the second sequence is allocated sequentially into the lower portion of the sub-carrier (see Hayashi, FIG. 3 and paragraph [0070]; “The next elements of the sequence are allocated to the subsequent subcarriers until the end of the frequency band is reached.”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631    
/SAM K AHN/Supervisory Patent Examiner, Art Unit 2633